Case 1:19-mj-00778-JO Document 17 Filed 02/03/20 Page 1 of 1 PagelD #: 46

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

_.” UNITED STATES OF AMERICA
oo Ce APPLICATION AND -
“ORDER OF. EXCLUDABLE DELAY.

“casei. “item 2 Be poe

 

-v--

As wats. ener

 

° The United Sis ‘of = sper. the deféndant bereby joint: sSquosttit thet time: enlod i fom Lo
U 2: I i 20. S 20 ‘be ‘exclided fom the compatation.o of tthe time me period. within. Jo0

» whick

. ye “tintin or” indictinant mast ibe tes ¢ or, Gen.
: ae x 7 “tell, of eroharges against defeadant mst commence, ao,

   

'
4

» The; parties seck, the exclusion. at ine Biegping prio béoanss

   

~ Pt A te ‘heya are: engaged 5 in ‘pled negotiations: ‘whic they believes aré S kely io sesait ina. ‘adispéstion: af this
: “case. s. without, trial, and they: require an exclusion; of time.in-order to focus effdits on plea tiegotiations without the risk’

that they would ot, despite: their diligence, have: reasonable time. for effective preparation: f for trial: é

 
  
 

   
 
 

  
  
   

  
 
 

 

yee fier nee aia i fo pee sto sec ofa. apa Ls oe a .
-_ . The deleadaiei states ss that hevstie Has een: advised dy eoihsel of histor iighis ‘arageed, onder the / bs | P oe

“Sixth Amendirient to the Coristitution; the. Speedy. Trial Act of 1974, 18U,8, C. §§ “316-74; ihe plan and Tules of
this Couct adopted purstiant torthat Act: and Rule'50(b)iof the Féderal Rules of Criminal: Procedure: The, defendant
: 2 iniderstands th that hefstie rs anit to-be tried before, a a Jy wit, é pecified time not‘to notin exiods. excited

  
   

    

 

 

 

Hl ge

 

   

“The faint application of the United Sta
oo, “on the: ‘date below, thé tine period from: _ “4 ie be : 26. to
“ss hereby. exchided i in computing, the time wathin which oe information or “;gidictmerit manist be: filed or € Y tia
must, commence. . ‘The Court finds’ that this exclusioin voF time gervés the. ends of justice and. outweiptt the: ‘interests of
. the able and the defendant in’ a speedy trial for the. reasons. discuised on the recotd; and Becatise’ a wa vo Ae

=~ wel a whe ”
‘ a ‘ye given the: reasonable: likelihood tat ongoing. plea negotiations will yesult in| a. disposition ‘of this. case” oo
* ithioat friak, the;exclusion of ime will allow all counsel to focus their efforts om plea:négotiations without the ‘risk . . .
; _- thatthey would: Be: denied the. reasonable time’ e necessary f for effective : Pieparation fore, ‘aking in into abcéunt the: ee
St, " exeieise of due diligence. rn Tete, : cy . roy ae wos

4

    

 

 
